   Case 5:19-cv-03088-SAC Document 7 Filed 07/29/21 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS


PIDY T. TIGER,

                            Petitioner,

          v.                                       CASE NO. 19-3088-SAC

SAM CLINE,


                            Respondent.


                         MEMORANDUM AND ORDER



     This matter comes before the Court on Petitioner’s amended

petition, filed in response to the Court’s July 9, 2021 Memorandum

and Order (“MO”). The Court has conducted an initial review of the

amended petition and will direct Petitioner to submit additional

information about the exhaustion of Ground 5.

Background

     On May 8, 2019, Petitioner filed in this Court a petition for

writ of habeas corpus pursuant to 28 U.S.C. § 2254. (Doc. 1.) After
conducting an initial review of the Petition under Rule 4 of the

Rules Governing Section 2254 Cases in the United States Courts, the

Court identified several deficiencies. The Court explained those

deficiencies and directed Petitioner to show cause why the Court

should not dismiss Grounds 1, 2, 7, 8, and 9.(Doc. 3, p. 10-11.) In

his response, Petitioner added a new ground for relief, arguing for

the first time that his convictions and sentence are illegal under
McGirt v. Oklahoma, 140 S. Ct. 2452 (2020). (Doc. 4, p. 4-6.) That

ground for relief is hereinafter referred to as the McGirt claim.

     The Court considered the response and, on July 9, 2021, issued
    Case 5:19-cv-03088-SAC Document 7 Filed 07/29/21 Page 2 of 5




a second MO dismissing several grounds for relief and allowing

Petitioner    the   opportunity     to   file   an    amended    petition    that

presented only the four surviving claims from the initial petition

and the McGirt claim. (Doc. 5, p. 5-6.) Noting that it appeared

Petitioner had not exhausted his state court remedies with respect

to the McGirt claim nor did he appear to be procedurally barred

from doing so, the Court          directed Petitioner, in his amended

petition, to further address the exhaustion of the McGirt claim.

Id. at 7. Petitioner did so.

Analysis

     A   state   prisoner    must   exhaust     all   available      state-court

remedies before pursuing federal habeas relief unless it appears

there is an absence of available state corrective process or

circumstances exist that render such process ineffective to protect

the petitioner’s rights. See 28 U.S.C. § 2254(b)(1); see also Bland

v. Simmons, 459 F.3d 999, 1011 (10th Cir. 2006). Petitioner bears

the burden to show he has exhausted available state remedies.

Miranda v. Cooper, 967 F.2d 392, 398 (10th Cir. 1992); see also
Parkhurst v. Pacheco, 809 Fed. Appx. 556, 557 (10th Cir. 2020).

     Even    considering    the   information    included       in   the   amended

petition, Petitioner has not met his burden to show he has exhausted

available state remedies on the McGirt claim. In his response to

the June MO, Petitioner asserted that he raised the McGirt claim in

state district court, “which denied relief on Mar[ch] 19, 2021[,]

ruling only that the petitioner’s sentence was ‘legal.’” (Doc. 4, p.

8.) He asserted that he filed a notice of appeal and requested

appointment of counsel, but the district court had not appointed

counsel. Id. In its July MO, this Court noted that it appeared that
      Case 5:19-cv-03088-SAC Document 7 Filed 07/29/21 Page 3 of 5




Petitioner had not attempted to docket an appeal from that ruling.

(Doc. 5, p. 6.)

       In his amended petition, Petitioner concedes that he has failed

to exhaust state remedies with respect to the McGirt claim. (Doc.

6, p. 24 (“[T]his court should consider petitioner’s failure to

exhaust has occurred through no fault of his own.”).)

       “Generally, a federal court should dismiss unexhausted claims
       without prejudice so that the petitioner can pursue available
       state-court remedies. However, dismissal without prejudice for
       failure to exhaust state remedies is not appropriate if the
       state court would now find the claims procedurally barred on
       independent and adequate state procedural grounds. Where the
       relevant state courts would now find those claims procedurally
       barred, there is a procedural default for purposes of federal
       habeas review.” Grant v. Royal, 886 F.3d 874, 891-92 (10th
       Cir. 2018) (internal citations and quotation marks omitted).

       Petitioner believes that he is now procedurally barred from

pursuing his McGirt claim on appeal in the state courts. (Doc. 4,

p. 8.) The Court expressed doubt as to the validity of that belief

in its July MO, noting that although the time to docket an appeal

may   have   expired,    Kansas   appellate   courts   have   established     a

procedure for docketing an appeal out of time when there is good

cause for failing to timely docket. (Doc. 5, p. 7.)

       In his amended petition, Petitioner asserts that he “has been

unable to appeal [the district court’s] ruling [in the action

involving the McGirt claim] to a higher court due to the intentional

and subversive tactics of the district court.” (Doc. 6, p. 24.) He

contends that “[t]he district court has a history of not appointing

counsel to file appeals for the petitioner which is required by

statute.” Id. In support, he attaches a KCOA order entered in one
of Petitioner’s other state-court appeals noting that Petitioner

statutorily     was   entitled    to   appellate   counsel    in     a   60-1507
    Case 5:19-cv-03088-SAC Document 7 Filed 07/29/21 Page 4 of 5




proceeding and, although Petitioner had asked the district court to

appoint counsel, it had not done so. (Doc. 6-1, p. 6-7.)

      That order also notes, however, that the “case was docketed in

this court by Tiger without counsel.” Id. at 6. Thus, Petitioner

knows how to docket an appeal without the assistance of counsel,

undermining his argument that he could not pursue an appeal because

the district court’s refusal to appoint counsel. Moreover, the

McGirt claim is jurisdictional, so this Court cannot conclude that

it could not be raised in a state-court motion to correct illegal

sentence pursuant to K.S.A. 22-3504.1 Finally, it appears from the

online records of the Clerk of the Appellate Courts of Kansas that

Petitioner has at least three cases currently pending in the Kansas

appellate courts. See Tiger v. Judges Goering and Syrios, No.

124,192 (mandamus action docketed July 26, 2021); State v. Tiger,

No. 124,184 (60-1507 proceeding, motion to docket appeal out of

time filed July 23, 2021); and State v. Tiger, No. 122,692 (60-1507

proceeding, petition for review filed April 19, 2021). It is unclear

from the online records, however, whether any of those actions
include the McGirt claim.

      For the reasons stated above, the Court cannot rule out the

possibility that the Kansas state courts would entertain the McGirt

claim.


      “A district court confronted with a mixed petition [including
      both exhausted and unexhausted claims] may either ‘(1) dismiss
      the entire petition without prejudice in order to permit
      exhaustion of state remedies, or (2) deny the entire petition
      on the merits.’ The court may also permit the petitioner to


1 “The court may correct an illegal sentence at any time while the defendant is
serving such sentence.” K.S.A. 22-3504(a). “‘Illegal sentence’ means a
sentence: Imposed by a court without jurisdiction . . . .” K.S.A. 22-
3504(c)(1).
    Case 5:19-cv-03088-SAC Document 7 Filed 07/29/21 Page 5 of 5




     delete the unexhausted claim from his petition and proceed
     only on the exhausted claims, or, if the equities favor such
     an approach, it may stay the federal habeas petition and hold
     it in abeyance while the petitioner returns to state court to
     exhaust the previously unexhausted claims.” Wood v. McCollum,
     833 F.3d 1272, 1273 (10th Cir. 2016).



     Because additional information may resolve whether Petitioner

has exhausted the McGirt claim or whether he is procedurally barred

from doing so, the Court will direct Petitioner to inform the Court

whether the McGirt claim is included in any action currently pending

in a state court. If it is, Petitioner shall identify the action by

case number and identify the state court in which the action is

pending. If it is not, Petitioner shall so inform the Court and

inform the Court whether he intends to raise it in any anticipated

state-court action. Petitioner may also present any additional

argument he wishes regarding his exhaustion of the McGirt claim or

why this Court should consider the claim if it is unexhausted. A

failure to comply with this order may result in the petition being

dismissed without prejudice for failure to exhaust all claims.


     IT IS THEREFORE ORDERED that Petitioner is granted to and until

August 30, 2021, to provide the Court, in writing, additional

information regarding exhaustion of his McGirt claim.


     IT IS SO ORDERED.

     DATED:   This 29th day of July, 2021, at Topeka, Kansas.




                                  S/ Sam A. Crow

                                  SAM A. CROW
                                  U.S. Senior District Judge
